IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45935

STATE OF IDAHO,                                 )
                                                )   Filed: October 5, 2018
        Plaintiff-Respondent,                   )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
MICHAEL BRANDON ROSE,                           )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
        Defendant-Appellant.                    )
                                                )

        Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
        County. Hon. Richard D. Greenwood, District Judge.

        Judgment of conviction and reduced sentence, affirmed.

        Eric D. Fredericksen, State Appellate Public Defender; Sally J. Cooley, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                      Before GRATTON, Chief Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
        Michael Brandon Rose pled guilty to attempted strangulation. Idaho Code § 18-923.
Following his plea, Rose was sentenced to a unified term of eight years with two years
determinate and the court retained jurisdiction. Following the period of retained jurisdiction, the
district court relinquished jurisdiction, but sua sponte reduced Rose’s underlying sentence to a
unified term of eight years with one and one-half years determinate.
        Rose appeals, claiming that the district court erred by retaining jurisdiction instead of
placing Rose on probation or by failing to further reduce his sentence upon relinquishing
jurisdiction.



                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Our decision in State v. Clontz, 156 Idaho 787, 792, 331 P.3d 529, 534 (Ct. App. 2014)
forecloses a claim that a district court erred by failing to sua sponte reduce an underlying
sentence upon relinquishment of jurisdiction. Therefore, we will not further address Rose’s
claim that the district court erred by failing to further sua sponte reduce Rose’s sentence upon
relinquishment of jurisdiction.
       Therefore, Rose’s judgment of conviction and reduced sentence are affirmed.




                                                   2